[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]        MEMORANDUM OF DECISION ON DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
The defendants Leinad, Inc. d/b/a Kahoots, Roberto Dispersio and Theresa Dispersio have made a motion for summary judgment dated January 8, 2003, as to counts seven and eight of the amended complaint, claiming that the assault alleged in the complaint did not occur on premises owned or controlled by the defendants. The defendants have attached exhibits in support of their motion along with a memorandum of law.
The plaintiff has filed an objection to the motion for summary judgment dated February 13, 2003 with a memorandum of law and an affidavit by Jack Holden, Administrator of the estate of Kyle Holden.
In Exhibit A of the defendants' motion for summary judgment, the defendant Jamaal Coltherst indicates that he first stated that the victim was shot behind Rent-A-Wreck and now he would like to say that that was not true.
Exhibit C is a diagram showing that the incident took place behind Rent-A-Wreck.
In Exhibit F, Carl Johnson stated that he drove out of the Kahoots parking lot onto Main Street. And Exhibit G #6 indicates that Coltherst and Johnson went back to Kahoots and hid in the bushes again.
The exhibits show that there is a question of fact as to where the incident took place. There is also a question of the credibility of Coltherst and Johnson.
The court finds that there is a genuine issue of material fact as to where the incident took place and said issue must be decided in the factual context of a full trial.
Accordingly, the motion for summary judgment is denied.
  BY THE COURT Robert F. Stengel, J.
CT Page 4169
[EDITORS' NOTE:  This page is blank.] CT Page 4170